MEMORANDUM **
Harmail Singh Pal, a native and citizen of India, seeks review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
*643The BIA acted within its discretion in denying as untimely Pal’s motion to reopen because it was filed nearly two years after the BIA’s final removal order, see 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be filed within 90 days of final administrative removal order), and Pal failed to present new and material evidence of changed conditions in India, see 8 U.S.C. § 1229a(c) (7) (C) (ii) (no time limit on motion to reopen to apply for asylum based on changed country conditions).
We do not consider Pal’s contentions regarding the agency’s order denying asylum, which we upheld in Pal v. Ashcroft, 113 Fed.Appx. 792 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.